Title: To Benjamin Franklin from David Hartley, 1 March 1780
From: Hartley, David
To: Franklin, Benjamin


My Dear friend
London March 1 1780
Having been very much chagrined with the delay of the Cartel I writ some time ago a very pressing letter to the admiralty earnestly requesting them for the sake of humanity to quicken the ceremonious forms of office. They have sent me notice of their compliance & that another vessel is under sailing orders; probably by this time sailed. They add in their letter to me “We shall be much obliged to you for endeavoring to have an equal number of British prisoners taken by American vessels assembled at that place (viz Morlaix) to be returned in her.”— Having received yours of the 2d of febry. I consider that point as secured and let us understand once for all tht the prisoners will always be found at Morlaix. The forms of office are intolerable when they aggravate the Miseries of war to Extremity— For instance when my patience is worn out beyond enduring, I write to the Board of Sick & Hurt to beg & entreat that they will proceed. In a fortnight perhaps I receive an official answer— “We have referred your letter to the Lds of the Admiralty & have their Lps. [Lordships’] order to proceed & to request that you will procure for us the precise Number” &c &c. There go 3 months more. Let me therefore explain to you that untill you advertise me to the Contrary I shall always understand that any Cartel ship of ours will find 100 prisoners at Morlaix; upon that ground I may prevail; but when they can say to me, “What you told us two months ago may not be so now” I am baffled in the importunity with wch I wish to press forward the deliverance of my friends and fellow creatures from captivity.
There is nothing that gives me so much pain as to see any cases in which Nations think themselves compelled by what are called the Laws of war to supercede the feelings of humanity. I have at length received an answer to the proposition of the parole Exchanges at Sea in the negative. The argument is stated to me thus. That the proposition gives a greater advantage to an American Captor than to a British, (a competition wch it shocks me even to recite) because an american by discharging prisoners, may in one cruize take half a dozen prizes, whereas a British Captor not being justified under the laws of his Country to discharge prisoners cannot have the same advantage of accumulating prizes. This is the argument. I grieve for the Consequences as augmenting the miseries of mankind in war. I have on the other side urged the arguments of humanity, and I shall still continue to represent them viz the Laws of god & the rights of humanity versus the horrid Laws of war—
As to other parts of your letter of the 2d of febry. I shall take some future opportunity. But mark one word now. There is no man in the world so fully convinced as I am or who can give such full testimony as I can do of your principles, as well for effecting a safe and honorable peace, as for an inflexible integrity and adherence to engagements. Weigh these words. Take them as my testimony. It is possible that at some time hereafter they may be more fully explained.— Now mark another word. I have studied very much in my letters to you to convey the principles wch guide my thoughts & conduct; viz reconciliation upon principles of humanity equity honour and the Strictest justice to all parties. Fiat justitia et ruat cœlum. Let justice be sifted out to the nicest scruple of equity & honour, & let that justice [torn: be] the foundation of peace. Verbum sapienti. Your affecte
DH
